Citation Nr: 9927963	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to recognition of the appellant 
as the helpless child of the veteran.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran had active service from August 1965 to October 
1969.  The veteran died in October 1969, while serving on 
active duty.  The appellant is the stepson of the deceased 
veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above-noted claim.

The case was previously before the Board in November 1996, 
when it was remanded for Social Security and private medical 
records.  The requested development was completed to the 
extent possible. 

In March 1998, the Board denied the appellant's petition to 
reopen his claim of entitlement to recognition of the 
appellant as the helpless child of the veteran.  In September 
1998, the Chairman of the Board of Veterans' Appeals denied 
the appellant's motion for reconsideration of the Board's 
March 1998 decision.  In December 1998, the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) granted the parties' Joint 
Motion for Remand and vacated the Board's March 1998 
decision.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The Board denied a claim for entitlement to recognition 
of the appellant as the helpless child of the veteran in July 
1991.

2.  The appellant appealed to Board's decision to the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims) (Court), which affirmed the Board's denial 
in an April 1993 decision.

3.  Evidence has not been presented or secured since the July 
1991 Board decision which is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1991 Board decision denying a claim for 
entitlement to recognition of the appellant as the helpless 
child of the veteran is final.  38 U.S.C.A. § 7103(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1998).

2.  Evidence received since the July 1991 Board decision 
denying a claim for entitlement to recognition of the 
appellant as the helpless child of the veteran is not new and 
material evidence, and the appellant's claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's stepson, the appellant in this case, was born 
on November [redacted], 1966, and turned 18 years old on 
November [redacted], 1984.  The veteran died in October 1969, 
while serving on active duty, and his death was adjudicated 
to be service connected by the RO in April 1970. 

The appellant submitted requests for approval of school 
attendance to the RO in March 1985 indicating that he was 
enrolled full-time in high school with an expected graduation 
date of June or July 1985.  He also submitted an Application 
for Dependency and Indemnity Compensation or Death Pension in 
March 1985, in which he reported that he was attending school 
and was not seriously disabled.  A February 1986 request for 
approval of school attendance further indicated that the 
appellant was enrolled full-time in an auto body class, 
beginning in December 1985 with an expected graduation date 
of June 1988.

The appellant submitted several written statements to the RO 
in 1986.  He stated, in pertinent part, that he was too sick 
to attend school or work, that he terminated his enrollment 
in the auto body class in February 1986 because of 
disability, and that he had been permanently and totally 
disabled since age 15 because of headaches, a burn, chest 
pain, and back, right arm and heart disorders. 

In May and June 1986, the appellant provided obviously 
altered invoice preparation documents from the Family Health 
Center, Inc. stating that he was permanently disabled since 
age 15.  One of these documents is an original, signed by a 
physician's assistant in black ink.  In blue ink, a number of 
additional diagnoses had been checked, and someone had 
written in a diagnosis of "bad heart."  Also in blue ink, 
it was written that the appellant "is permanently disabled 
definition by Social Security incurred at age 15 teen year 
old and is definition by Social Security."  The other 
invoice document is a photocopy on which the patient 
information is illegible, other than what has been 
handwritten, and on which is written "child was disabitity 
at age 15 teen year old."  The physician's signature is not 
one of those listed on the form and appears to have been 
written over the top of another signature.  Another notation 
states that the appellant "wrote in problems," and an arrow 
points to the list of diagnostic codes, over which the word 
"DIAGNOSIS" has been scratched out and "problems" written 
in.  (All spelling and punctuation as in original.)

May 1986 requests for approval of school attendance revealed 
that the appellant was enrolled in an adult education school 
studying art (basic drawing), beginning in April 1986.   An 
employee of the Kalamazoo Adult High School verified that the 
appellant completed an English course with a passing grade 
that lasted from January to May 1986. 

In July 1986, the appellant submitted an obviously forged 
document that was purported to be a report from Dr. Jerry 
Thompson, stating that the appellant "has been disabled at 
age 15 teen year old He is totally disabled."  (Punctuation 
and spelling as in original.)

An excerpt from a March 1987 Social Security Administration 
(SSA) decision disclosed that the appellant had a high school 
education with no past relevant work history.  He allegedly 
became disabled on January 10, 1982, because of back 
impairment and headaches.  Medical findings included scarring 
in the right lower rib cage from an old burn, mental 
retardation and autism and a personality disorder.  The 
administrative law judge determined that the appellant was 
suffering from severe impairment and was disabled within the 
meaning of the Social Security Act.

In June 1987, Ronald M. Crofton, M.A. reported that the 
appellant initiated counseling at the Center for Counseling 
and Psychological Services beginning on June 12, 1987.  

Paul Colon, MSW, of Douglass Community Association reported 
in June 1987 that he processed the intake assessment of the 
appellant in September 1986.  Overall, he viewed the 
appellant as "functioning within the normal range of 
emotions, with no significant emotional problems."

The appellant's aunt reported in June 1987 that she cared for 
the appellant from 1982 to 1985 after he was struck by a car.

A private physician from Kalamazoo Family Medicine reported 
in July 1987 that the appellant had been under his care and 
was "Partially Incapacitated" since 1982 because of a back 
disorder resulting from an accident.  (emphasis added).

The appellant was afforded a VA examination in October 1987.  
His history was consistent with that noted above.  He was 
reportedly unemployed.  Pertinent diagnoses included low back 
syndrome with no neurological disease and no neurologic 
disability, a burn scar of the back and history of trauma to 
thoracic and lumbar back.

A claim for entitlement to recognition of the appellant as 
the helpless child of the veteran was initially denied by the 
RO in December 1987.  The RO notified the appellant of its 
determination in February 1988.

A November 1988 request for approval of school attendance 
revealed that the appellant was enrolled full time in an 
adult education school studying English, history, math and 
science, beginning in June 1987, with an expected graduation 
date of May 1988.  He stated that he had never worked.  

The appellant reported in April 1989 that he was not able to 
care for himself because of physical and mental disability 
and that his sister took care of him, i.e., cooking, 
cleaning, washing, grocery shopping.

Additional SSA records disclosed that the appellant underwent 
psychological evaluation in January 1987.  He had a full 
scale intelligence quotient (IQ) of 66.  This score placed 
the appellant in the mentally retarded range of intellectual 
ability.  His ability to learn and profit from experiences 
was limited.  His present social situation involved 
significant social withdrawal and isolation.  The examiner 
doubted whether he had the intellectual capacity to manage 
his own funds adequately.  Diagnoses included mild mental 
retardation and rule out major depression and avoidant 
personality disorder.

The appellant provided a May 1989 statement in support of 
claim signed by his sister and a friend, which indicated that 
they knew of his disabilities since 1982.

In May 1989, the RO confirmed its prior denial of entitlement 
to recognition of the appellant as the helpless child of the 
veteran.  The appellant appealed this decision to the Board.

In May 1990, the Board concluded that there was no evidence 
substantiating appellant's claim of permanent incapacity 
prior to his eighteenth birthday, and his claim was, 
therefore, denied.  The appellant filed a Notice of Appeal 
with the Court.  In response to appellant's informal brief, 
the Secretary of Veterans Affairs (Secretary) filed a motion 
for summary remand for the Board to provide sufficient 
"reasons or bases" for its decision.  The appellant did not 
respond to the Secretary's motion, and in May 1991, the Court 
issued an order granting the Secretary's motion.  In July 
1991, the Board concluded that the appellant had not been 
shown to be permanently incapable of self-support and that he 
was not entitled to recognition as a child of the veteran on 
the basis of permanent incapacity for self-support before 
reaching the age of 18.  The appellant duly appealed the 
Board's decision to the Court.  In April 1993, the Court 
upheld the Board's July 1991 decision.  

The appellant sought to reopen his claim for entitlement to 
recognition as the helpless child of the veteran in May 1993.  
In conjunction with his claim, he provided a November 1991 
written statement from Betty Whitener, M.D.  Dr. Whitener 
reported that the appellant "has been unable to work since 
1982 due to a car wreck.  In 1989 he as [sic] diagnosed with 
Rheumatoid Arthritis.  The patient was seen on April 2, 1990 
for Rheumatoid Arthritis, April 19, 1990 for Rheumatoid 
Arthritis and Duodenal Ulcer, May 2, 1990 for Duodenal Ulcer 
and May 31, 1990 for Upper Respiratory Infection. . . . This 
patient appears to be permanently disabled."  

In September and December 1993, the appellant submitted a 
duplicate of the June 1987 statement from his aunt.

The appellant's aunt reported in December 1993 that the 
appellant was in her care.  In January 1994, she further 
stated that he had been permanently physically and mentally 
disabled since 1982.

A February 1994 statement, purportedly from Dr. Whitener and 
addressed to the "Department of Verteran [sic] Affairs," 
said that the appellant had been permanently mentally 
"disable sent" 1982.  A signature stamp was used for the 
signature.

In a March 1994 rating decision, the RO denied the 
appellant's petition to reopen his claim of entitlement to 
recognition as the helpless child of the veteran.  The 
appellant appealed the RO's decision to the Board.

Dr. Whitener submitted an additional statement to the RO in 
March 1994.  She indicated that the appellant was riding a 
bicycle at the age of 15 when he was struck by a car.  She 
further stated that, "According to [the appellant], he has 
been disabled since that occurrence. . . .[The appellant] now 
lives with his aunt . . . who has been taking care of him 
since his accident in 1982.  [The appellant] appears to be 
permanently disabled."

In April 1994, Dr. Whitener further reported the appellant 
suffered from an adjustment disorder with depressed mood and 
a dependent personality.

The appellant submitted a statement to the RO in May 1994 to 
the effect that he was helpless before age 18 and unable to 
secure and maintain employment because of his disabilities.

In April 1995, the appellant provided a copy of a July 1976 
traffic accident report showing that he was struck by a car 
while on his bicycle.  There were no injuries, and no first 
aid was given.

In July 1995, Otis Lee Tugwell, M.D. reported that the 
appellant had asked him to provide his reports of medical 
treatment since 1978; however, those records had been 
destroyed. 

The RO wrote to the appellant in December 1996 and requested 
that he provide Authorization of Release of Information so 
that the records of Dr. Whitener could be obtained.  The 
appellant responded that he had been treated by Dr. Whitener 
for about 11 years, but did not provide an Authorization of 
Release of Information.  He did, however, provide a December 
1996 report of medical examination from Dr. Whitener showing 
diagnoses of arthritis of the spine and right shoulder due to 
a 1982 motor vehicle accident and an adjustment disorder with 
depressed mood.  Dr. Whitener further commented that the 
appellant lived by himself but needed daily supervision.  A 
relative visited daily and helped him with all activities of 
daily living.  She described the appellant as emotionally 
unstable and very dependent upon others for support and care.

The appellant provided and the RO obtained numerous medical 
records from SSA considered in conjunction with the 
appellant's claim.  These records were dated from 1986 to 
1988 and showed evaluation of various disabilities, both 
physical and mental.  In April 1986, John B. Morrill, M.D., 
after examining the appellant and recording his history, 
stated that "[e]vidently he has been essentially non-
productive for the last three or four years.  He [the 
appellant] relates this to a burn over the right flank area. 
"

Interview notes dated in April, June, and July 1986 reflect 
conversations with the claimant and with a friend.  The 
claimant stated that he lived alone and did not have friends, 
that he cooked simple meals for himself, and that he washed 
the dishes in which he prepared his food.  He said he had no 
problem keeping his place clean, because he lived alone, but 
he did not sweep or do other cleaning because of back pain.  
He said he was unable to walk far and that he had a cab go to 
the store and pick up his groceries and pick up and deliver 
his laundry.  He took showers because of a reported inability 
to get into the tub.  The appellant's friend stated that his 
cousin picked him up to go grocery shopping.  She said he had 
lived with her until two weeks before, when he moved into 
another apartment.  She said he could read and handle money 
without difficulty.  She said he was a very clean person and 
that he got along well with others.  She could think of no 
limiting factors keeping him from working, other than back 
pain.  On an interview with the claimant in July 1986, he was 
said to be polite, cooperative, and lucid.  He said he lived 
alone and did all his own daily living chores.  In September 
1986, he reported that he continued to live alone and to take 
care of all his daily chores.  He could tie his shoes and 
button buttons.  He reported that his back continued to 
bother him, but he had not established contact with the 
medical community.

An October 1986 letter from P. Kolon, mental health 
specialist with Douglass Community Association was a report 
of an intake assessment.  It indicated that the appellant was 
assertive, intelligent, and well spoken.  There was a lack of 
eye contact and lack of trust.  Referral to a consulting 
psychiatrist was not appropriate, and the appellant did not 
choose to make any referrals to specialists for physical 
problems.  The case was closed.

A mental residual functional capacity assessment dated in 
November 1986 by R. Creager, M.D., was part of the Social 
Security records.  The assessment was that understanding and 
memory was either not significantly limited or there was no 
evidence of limitation.  Sustained concentration and 
persistence, social interaction, and adaptation categories 
all also carried assessments of no significant limitation or 
no evidence of limitation.  The examiner stated that he was 
able to understand and remember simple instructions and that 
there was no evidence of psychiatric disability in 
concentration or persistence.  There was no evidence of 
difficulty in adapting.

A copy of the March 1987 SSA decision was also included, 
which determined that the appellant had been disabled 
beginning January 10, 1982.

The appellant also submitted medical records from Borgess 
Behavioral Medicine Service/Delano Clinic, dated from 1989 to 
1992, evidencing treatment primarily for psychiatric 
symptomatology.

In May 1997, the appellant's mother submitted written 
statements to the effect that the appellant had mental 
problem since childhood and physical problems since he was 
struck by a car in 1982.  She stated that he was physically 
and mentally incapable of caring for himself.  Although he 
completed the twelfth grade, she felt that he had the mind of 
a fifth grader.  He allegedly needed assistance putting on 
his clothes.

The appellant's aunt also submitted a written statement in 
May 1997, indicating that the appellant had lived with her 
and that she had cared for him since 1982.  Either she or 
another family member assisted him with activities of daily 
living.  It was her opinion that he was permanently incapable 
of self-support prior to the age of 18 and currently.

The appellant provided a copy of his academic record from 
1972 to 1984.  His grades were primarily Cs and Ds.  He 
passed all grades with the exception of the seventh, when he 
was retained for one year.

A VA examiner reviewed the appellant's claims file in 
November 1997.  The examiner stated that "it is difficult to 
fully assess what his status would have been in 1984.  His 
mild mental retardation appears to have been a lifelong 
problem.  The problems with personality disorder and chronic 
pain also appear to be longstanding, although it is more 
difficult with these to determine the exact time of their 
onset and their severity at a given time in the past."


II.  Legal analysis

An eligible child of a veteran may be entitled to dependency 
and indemnity compensation (DIC) in the event of a veteran's 
service-connected death or death while rated 100 percent 
disabled, or death pension when the veteran was entitled to 
receive compensation at the time of his death and the child 
is not in the custody of a surviving spouse eligible for 
pension.  38 U.S.C.A. §§ 1310, 1318, 1542 (West 1991).  Both 
DIC and death pension require a specific relationship with 
the veteran in order to be eligible to make a claim for 
benefits.  The appellant in this case is claiming benefits on 
the basis of his status as a child of the veteran.  Although 
the appellant is certainly the stepson of the veteran, that 
is not dispositive of whether he is eligible to claim 
benefits.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 1991); 38 C.F.R. 
§§ 3.57(a)(1), 3.356 (1998).  

The appellant in this case has limited his claim to his 
contention that he became permanently incapable of self-
support before the age of 18, which, if supported by the 
evidence, would render him a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§ 3.356 are for consideration.  Principal factors for 
consideration are: 

(1)	  The fact that a claimant is earning his or 
her own support is prima facie evidence that he 
or she is not incapable of self-support.  
Incapacity for self-support will not be 
considered to exist when the child by his or 
her own efforts is provided with sufficient 
income for his or her reasonable support. 

(2)	  A child shown by proper evidence to have 
been permanently incapable of self-support 
prior to the date of attaining the age of 18 
years, may be so held at a later date even 
though there may have been a short intervening 
period or periods when his or her condition was 
such that he or she was employed, provided the 
cause of incapacity is the same as that upon 
which the original determination was made and 
there were no intervening diseases 
or injuries that could be considered as major 
factors. Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of 
disability, should not be considered as 
rebutting permanent incapability of self-
support otherwise established. 

(3)  	It should be borne in mind that employment 
of a child prior or subsequent to the 
delimiting age may or may not be a normal 
situation, depending on the educational 
progress of the child, the economic situation 
of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent 
and nature of disability raises some doubt as 
to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such 
cases there should be considered whether the 
daily activities of the child in the home and 
community are equivalent to the activities of 
employment of any nature within the physical or 
mental capacity of the child which would 
provide sufficient income for reasonable 
support. Lack of employment of the child either 
prior to the delimiting age or thereafter 
should not be considered as a major factor in 
the determination to be made, unless it is 
shown that it was due to physical or mental 
defect and not to mere disinclination to work 
or indulgence of relatives or friends. 

4)  The capacity of a child for self-support is 
not determinable upon employment afforded 
solely upon sympathetic or charitable 
considerations and which involved no actual or 
substantial rendition of services.

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her eighteenth birthday."  Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993).  In other words, for purposes of 
initially establishing helpless child status, the claimant's 
condition  subsequent to his or her eighteenth birthday is 
not for consideration.  However, if a finding is made that a 
claimant was permanently incapable of self-support as of his 
or her eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1100 (1998).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  In order 
to reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 
203 (1999).  Third, if the reopened claim is well grounded, 
VA may evaluate the merits of the claim after ensuring that 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

In the rating decision on appeal, the RO adjudicated the 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the appellant has submitted new 
and material evidence to reopen this claim will be made 
pursuant to the definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a), as discussed above.  No 
prejudice to the appellant results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  

The evidence received subsequent to July 1991 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  In July 1991, the Board denied 
the claim, and that denial is final.  38 U.S.C.A. § 7103(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1998).  The 
appellant appealed that determination to the Court, which 
affirmed the Board's decision in an April 1993 decision.  
Although the Court's decision also becomes final on the 
expiration of the period within which an appellant may file a 
notice of appeal to the U.S. Court of Appeals for the Federal 
Circuit (38 U.S.C.A. § 7291(a)), the Court's review is 
limited to the record of proceedings before the Board (38 
U.S.C.A. § 7252(b)).  Accordingly, because the Court did not 
review any evidence other than that of record at the time of 
the Board's 1991 decision, the Board must look to the 
evidence added to the record since its 1991 final decision.

At the time of the July 1991 Board decision, the evidence of 
record did not establish that the appellant became incapable 
of self-support prior to his eighteenth birthday.  Therefore, 
the issue at hand in this case is whether appellant has 
submitted new and material evidence showing that he became 
incapable of self-support prior to his eighteenth birthday, 
and if so, whether there has been improvement sufficient to 
render him capable of self-support.

The evidence that has been added to the record since July 
1991 consists of the following:  (1) the appellant's own lay 
statements; (2) lay statements from the appellant's aunt to 
the effect that (a) she cared for him prior to his eighteenth 
birthday and (b) that he was incapable of self-support prior 
to the age of 18; (3) lay statements from the appellant's 
mother; (4) four statements from Betty Whitener, M.D., dated 
in November 1991 and in February, March and April 1994; (5) a 
copy of a July 1976 traffic accident report; (6) a July 1995 
statement from Otis Lee Tugwell, M.D.; (7) a December 1996 
report of medical examination from Dr. Whitener; (8) numerous 
medical records from SSA considered in conjunction with the 
appellant's claim, dated from 1986 to 1988; (9) a copy of the 
March 1987 SSA decision; (10) medical records from Borgess 
Behavioral Medicine Service/Delano Clinic dated from 1989 to 
1992; (11) a copy of the appellant's academic record from 
1972 to 1984; and (12) a November 1997 statement from a VA 
examiner.

The Board finds that new and material evidence has not been 
received.  The items listed in (2a) and (9) are cumulative 
and not new.  Evidence establishing that the appellant was 
struck by a car and cared for by his aunt prior to the age of 
18 and was awarded SSA benefits based upon disability 
commencing in January 1982 was already of record in July 
1991.

Item (5) is a report of an accident involving an automobile 
and the appellant on a bicycle, and it would appear to be 
cumulative.  However, it is new in that it gives a date six 
years before the appellant and his relatives have repeatedly 
asserted that he was injured in such an accident.  It is also 
new in that it shows that the appellant was not injured and 
required no medical aid.  Therefore, although it is new, it 
is not so significant that it must be considered to decide 
the appellant's claim, because it is adverse to his claim.  
It shows no injury and no need for medical attention, 
directly refuting the appellant's contentions as to the 
severity of the accident and the care required thereafter.

The appellant's lay statements (item 1) are not new.  These 
items consist of statements presented by the appellant with 
respect to his alleged incapacity prior to age 18 which are 
essentially the same accounts that were before the Board in 
1991.  Thus, the Board concludes that this evidence is 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  

The rest of the items are new because they were not in the 
claims file at the time of the July 1991 adjudication of the 
appellant's claim.  None of the new evidence is material.

The statements presented by the appellant's mother and aunt, 
the items listed in (2b) and (3), with respect to his alleged 
incapacity prior to age 18 are not competent as they lack 
medical expertise and are not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, these statements are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

The items listed in (7), (8) and (10) consist of medical 
evidence.  This evidence, although new, is not material 
because it describes the appellant's disability status 
subsequent to his turning 18 in November 1984.  The 
complaints and history presented in these additional reports 
are essentially no different from those noted previously.  As 
noted above, in assessing the appellant's eligibility to 
attain the status of a "child", the focus of analysis must be 
on the appellant's condition at the time of his eighteenth 
birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
His disability picture subsequent to his eighteenth birthday 
is not relevant.  While Dr. Morrill stated in 1986 that the 
appellant had evidently been essentially non-productive for 
the last three or four years, when this statement is viewed 
in context, it becomes clear that Dr. Morrill was doing no 
more than commenting upon the history provided by the 
appellant, as opposed to rendering a medical opinion on the 
matter.  For example, he went on to state that he "[the 
appellant] relates this to a burn over the right flank 
area."

The items listed in (6) and (12) also consist of medical 
evidence.  However, neither physician rendered any kind of 
medical opinion to the effect that the appellant became 
permanently incapable of self-support before the age of 18.  
Rather, Dr. Tugwell merely indicated that he was unable to 
provide medical records and the VA doctor was unable to come 
to a definitive opinion concerning the appellant's status at 
age 18.  While the VA examiner noted that the appellant's 
mental retardation appeared to have been a lifelong problem 
and that his personality disorder and chronic pain appeared 
to be longstanding, he stated that it was difficult to 
determine their severity at a given time.  Therefore, while 
these conditions may have existed prior to the appellant's 
18th birthday, the VA examiner did not indicate that they 
were of such severity to render the appellant permanently 
incapable of self-support prior to age 18.

The item listed in (11) is also not material because it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  While the appellant's 
school transcript does show that he had limited intellectual 
ability in that his grades were low, it does not establish 
that he was so limited as to be permanently incapable of 
self-support.  The appellant was able to complete high school 
with passing grades.

Finally, Dr. Whitener (item 4) has indicated that the 
appellant has been permanently mentally disabled since 1982.  
However, her statements suggest that she did not personally 
examine the appellant until 1990 and that her opinion was 
based upon the appellant's own statements to that effect.  In 
March 1994, she wrote, "According to [the appellant], he has 
been disabled since that occurrence," i.e., being hit by a 
car.  In Reonal v. Brown, 5 Vet. App. 458 (1993), the Court 
held that a new medical statement was not material to support 
the reopening of a claim for service connection for leg 
injuries, where the physician merely relied on the claimant's 
account of his medical history and service background, which 
had already been rejected.  The Court noted that the 
presumption of credibility of the evidence did not arise in 
this case, but rather, the issue was the basis upon which the 
physician's opinion was made.  Reonal, 5 Vet. App. at 460-
461; see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
In the instant case, since there is no indication that this 
information is based on anything other than the appellant's 
own account, it is insufficient to support the reopening of 
the claim.  Moreover, Dr. Whitener's statements are also not 
significant when considered in conjunction with the complete 
absence of any treatment records of the appellant prior his 
attaining the age of 18 years and in light of his completing 
high school, an accomplishment which demonstrates an ability 
to interact with others and complete tasks.  Efforts to 
obtain her actual treatment records of the appellant have 
proven unsuccessful, and her statements alone are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

New and material evidence has not been submitted to reopen 
the claim of entitlement to recognition of the appellant as 
the helpless child of the veteran, and the July 1991 Board 
decision remains final.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).  As the evidence received since 
July 1991 does not demonstrate that the appellant was 
incapable of self-support by reason of mental or physical 
defect at the time of attaining the age of 18 years, the 
Board need not consider its relevance to the severity of the 
appellant's conditions following his eighteenth birthday. 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
recognition of the appellant as the helpless child of the 
veteran.  As noted above, efforts to obtain Dr. Whitener's 
actual treatment records of the appellant proved 
unsuccessful.  Accordingly, the Board concludes that VA did 
not fail to meet its obligations with regard to this claim 
under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to recognition of the appellant as the 
helpless child of the veteran is not reopened, and the appeal 
is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

